

117 S1708 IS: Filipino Veterans Family Reunification Act of 2021
U.S. Senate
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1708IN THE SENATE OF THE UNITED STATESMay 19, 2021Ms. Hirono (for herself, Ms. Murkowski, Mr. Sullivan, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Ms. Cortez Masto, Ms. Duckworth, Mrs. Feinstein, Mrs. Gillibrand, Ms. Rosen, Mr. Sanders, Mr. Schatz, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo exempt children of certain Filipino World War II veterans from the numerical limitations on immigrant visas, and for other purposes.1.Short titleThis Act may be cited as the Filipino Veterans Family Reunification Act of 2021.2.Exemption from
 immigrant visa limitSection 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:(F)Aliens who—(i)are eligible for a visa under paragraph (1) or (3) of section 203(a); and(ii)have a parent (regardless of whether the parent is living or dead) who was naturalized pursuant to—(I)section 405 of the Immigration Act of 1990 (Public Law 101–649; 8 U.S.C. 1440 note); or(II)title III of the Act of October 14, 1940 (54 Stat. 1137, chapter 876), as added by section 1001 of the Second War Powers Act, 1942 (56 Stat. 182, chapter 199)..